In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Baisley, J.), dated October 1, 2002, as granted that branch of the motion of the defendants Ramada, Inc., and Ramada Franchise Systems, Inc., which was for summary judgment dismissing the Labor Law § 240 (1) cause of action insofar as asserted against them.
*790Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Since there are no triable issues of fact, the respondents were entitled to summary judgment dismissing the Labor Law § 240 (1) cause of action insofar as asserted against them. Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.